PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/973,741
Filing Date: 8 May 2018
Appellant(s): Challagolla et al.



__________________
Eric J. Baron (Reg. No. 56,025)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) and in further view of Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008).

With respect to Claim 1, Rama et al. disclose:
	one or more code development servers operable to monitor development of a plurality of code files; (version control server can include a version control system module for storing version control software configured to facilitate source code file version management using version history database and/or a defect database (monitor development), Column 4, lines 4-8)
one or more code analysis tools executable by at least one processing device and comprising a plurality of instructions that when executed by the at least one processing device result in: (program analysis computing apparatus contains analysis tools such as data extraction module, a risky profile index module, a defect sequence intensity index module, a file dependency churn index and a report generation and visualization module, Column 3, lines 23-30; using a client computing device (processing device) to utilize the analysis tools in the program analysis computing apparatus, Column 4, lines 43-47)
collecting a plurality of code development data associated with development of the code files; (obtaining version history and at least one metric (plurality of code development data) for each of the plurality of source code files, Column 5, lines 15-18)
determining a predicted code execution performance score of one or more selected files of the code files based on the code development data, the predicted code execution performance score indicative of a predicted likelihood of a code quality issue in the one or more selected files; (generating a defect probability value (predicted code execution performance score) using the at least one metric and the version history, Column 5, lines 15-22)
Rama et al. do not disclose:
one or more code execution servers operable to execute the code files; 
collecting a plurality of code development data associated with development of the code files on a per user basis;

predictively allocating one or more resources of the one or more code execution servers associated with execution of the one or more selected files based on the predicted code execution performance score; and
capturing one or more code execution metrics associated with executing the one or more selected files on the one or more code execution servers.
However, Leis et al. disclose:
one or more code execution servers operable to execute the code files; (item or collection of items that are installed, executed or implemented by a server computing device, Column 2, lines 50-54)
predictively allocating one or more resources of the one or more code execution servers associated with execution of the one or more selected files based on the predicted code execution performance score; (determine the number of additional computing devices (one or more resources of the one or more code execution servers) based on a potential for occurrence of a deployment issue or a risk associated with such an occurrence (predicted code execution performance score), Column 18, lines 21-26)
(additional monitoring information may be received from the additional computer devices (one or more code execution metrics), Column 18, lines 34-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leis et al. into the teaching of Rama et al. to include one or more code execution servers operable to execute the code files, predictively allocating one or more resources of the one or more code execution servers associated with execution of the one or more selected files based on the predicted code execution performance score and capturing one or more code execution metrics associated with executing the one or more selected files on the one or more code execution servers in order to enable diagnosis of a deployment issue or facilitate confirmation of an initial diagnosis by increasing the confidence of a correlation between the characteristic and the deployment issue. (Leis et al., Column 18, lines 19-34)
Rama et al. and Leis et al. do not disclose:
collecting a plurality of code development data associated with development of the code files on a per user basis;
determining a predicted code execution performance score of one or more selected files of the code files based on weighting one or more developer attributes captured in the code development data on the per user basis, wherein the one or more developer attributes are based at least in part on personnel data comprising a level of 
However, Taek Lee et al. disclose:
collecting a plurality of code development data associated with development of the code files on a per user basis; (capturing micro interaction metrics (code development data) which are behavioral interactions of developers (per user basis) during development, 1 Introduction, Paragraph 5, lines 1-6; recording developer behavior in their work (per use basis), 1 Introduction, Paragraph 4, lines 1-8)
determining a predicted code execution performance score of one or more selected files of the code files based on one or more developer attributes captured in the code development data on the per user basis, (using micro interaction metrics to improve overall defect prediction accuracy (predicted code execution performance score) of a project, Abstract; ) wherein the one or more developer attributes are based at least in part on personnel data comprising a level of developer experience and a history of observed development activities of an associated developer from review data of the code development data; (see Table 1; micro interaction metrics (developer attributes) can include collecting information such as editing interactions, browsing interactions, time interval, time spent and work effort (personnel data and history of observed development activities); time interval/spent and work effort (a level of developer experience))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Taek Lee et al. into the teaching of Rama et al. and Leis et al. to include collecting a plurality of code (Taek Lee et al., Abstract, lines 6-8)
Rama et al., Leis et al. and Taek Lee et al. do not disclose:
weighting one or more attributes
However, Burak Turhan et al. disclose:
weighting one or more attributes (attributes do not have equal effect on defect prediction and they should be treated accordingly by using weights, 1. Introduction, Paragraphs 8 and 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Burak Turhan et al. into the teaching of Rama et al., Leis et al. and Taek Lee et al. to include weighting one or more attributes in order to develop a methodology of defect prediction that permits the use of attributes in terms of their relevance to defect prediction. (Burak Turnhan et al., 1. Introduction, Paragraphs 8 and 9)

Claim 5, all the limitations of Claim 1 have been addressed above; and Taek Lee et al. further disclose:
wherein the code development data comprises one or more of: design review data, code review data, and quality assurance review data with statistics indicative of one or more errors identified in the code files. (see Table 1; micro interaction metrics (developer attributes) can include collecting information such as editing interactions, browsing interactions, time interval, time spent and work effort (design review, code review data and quality assurance review data); see Table 5; source code metrics (code development data); see Table 6; list of history metrics (code development data))

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Rama et al. further disclose:
wherein the code development data comprises a plurality of code version metrics indicative of a number of versions of the code files. (obtaining version history and at least one metric (plurality of code development data) for each of the plurality of source code files, Column 5, lines 15-18)

With respect to Claim 16, all the limitations of Claim 1 have been addressed above; and Rama et al. further disclose:
further comprising instructions that when executed by the processing device result in:
adjusting one or more data values used to determine the predicted code execution performance score based on detecting an error condition associated with a (defect probability values generated using the FDCI metric are a relative indicator of whether a source code file may be more likely to contain one or more defects due to the likelihood that a change in the file will result in a defect in other files or changes in other files will introduce a defect to the file, Column 10, lines 4-12)

With respect to Claim 20, all the limitations of Claim 1 have been addressed above; and Rama et al. further disclose:
wherein predictively allocating one or more resources comprises adjusting one or more of a scheduled start time, an execution priority, setting a maximum processing resource threshold, setting a maximum network resource threshold, setting a maximum memory usage threshold, setting a maximum storage usage threshold, and setting a maximum execution time threshold. (based on the defect probability values, allocating resources to modifying source code files to fix identified defects, or determine that the computer program is ready for release, Column 11, lines 28-39)

Claim 21 is a computer program product claim corresponding to the system claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 2-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) in view of Evans et al. (US 9,449,042) and in further view of Horowitz et al. (US 2017/0286516).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
accessing a plurality of infrastructure usage data comprising memory system utilization data, processing system utilization data, and database utilization data to determine a plurality of historical usage data associated with a plurality of users; and
incorporating the infrastructure usage data into the predicted code execution performance score.
However, Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:
accessing a plurality of infrastructure usage data comprising memory system utilization data and processing system utilization data, to determine a plurality of historical usage data associated with a plurality of users; (usage data and/or resource consumption metrics are stored in the data store and associated with a user account of a user or by various attributes of users, Column 4, lines 57-67; resource consumption profiles can indicate processor usage, memory usage, battery usage, network usage and/or other resources that are consumed, Column 6, lines 4-13)
and incorporating the infrastructure usage data into the predicted code execution performance score. (using the resource consumption data in the defect detection data which is used to determine defects, Column 6, lines 21-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include accessing a plurality of infrastructure usage data comprising memory system utilization data and processing system utilization data to determine a plurality of historical usage data associated with a plurality of users and incorporating the infrastructure usage data into the predicted code execution performance score in order to detect possible defects in the code  such as infinite loops or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)
Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. do not explicitly disclose:
infrastructure usage includes database utilization
However, Horowitz et al. disclose:
infrastructure usage includes database utilization (detecting database utilization, Paragraph 250, lines 2-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Horowitz et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. to include infrastructure usage includes database utilization in order to alert an administrator of storage issues such as database utilization is reaching capacity or may include lock conditions which could cause problems. (Horowitz et al., Paragraph 257)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Horowitz et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
linking a plurality of personnel data sources with the infrastructure usage data; 
and analyzing the personnel data sources and the infrastructure usage data to identify one or more shared characteristics in the personnel data sources with one or more similar performance patterns in the infrastructure usage data.
However, Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:
linking a plurality of personnel data sources with the infrastructure usage data; (usage data and/or resource consumption metrics are stored in the data store and associated with a user account of a user or by various attributes of users such as demographic categories (linking a plurality of personnel data sources), Column 4, lines 57-67)
(analyzing the usage data and/or resource consumption metrics (performance patterns) with respect to various attributes of users, such as demographic categories (shared characteristics), Column 4, lines 57-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Horowitz et al. to include linking a plurality of personnel data sources with the infrastructure usage data and analyzing the personnel data sources and the infrastructure usage data to identify one or more shared characteristics in the personnel data sources with one or more similar performance patterns in the infrastructure usage data in order to detect possible defects in the code  such as infinite loops or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Evans et al. further disclose:
wherein the one or more shared characteristics comprise one or more of: resource skill sets, resource locations, hiring data, and associated job descriptions. (demographic categories, Column 4, lines 57-67)

Claim 22 is computer program product claim corresponding to the method claims above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in view of Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) and in further view of Wright (US 9,785,432).

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
wherein the code development data comprises a plurality of code quality statistics indicative of one or more defects identified with respect to one or more requirements associated with the code files or a portion of code in one or more of the code files.
However, Wright disclose:
wherein the code development data comprises a plurality of code quality statistics indicative of one or more defects identified with respect to one or more requirements associated with the code files or a portion of code in one or more of the code files. (performing static analysis to identify violations in the source code against a particular set of coding standards (one or more requirements), Column 1, lines 33-41)
Wright into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include wherein the code development data comprises a plurality of code quality statistics indicative of one or more defects identified with respect to one or more requirements associated with the code files or a portion of code in one or more of the code files in order to analyze computer software source code without executing the source code as a computer software program to identify violations against a particular set of coding standards. (Wright, Column 1, lines 33-41)

With respect to Claim 18, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. further disclose:
wherein the code files are stored in a code repository using a version management system, (Rama et al., version control system module of the version control server which stores the source code files, Column 4, lines 55-67)
Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
and further comprising instructions that when executed by the processing device result in:
determining an updated value of the code development data responsive to a check-in operation of a new file or a new version of a file into the code repository using the version management system.
However, Wright disclose:

determining an updated value of the code development data responsive to a check-in operation of a new file or a new version of a file into the code repository using the version management system. (after code is committed to the code base (check-in operation of a new file or a new version of a file), static analysis is performed which can identify violations in the source code and determine various properties about the source code (updated value of the code development data), Column 1, lines 8-13 and 33-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wright into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include determining an updated value of the code development data responsive to a check-in operation of a new file or a new version of a file into the code repository using the version management system in order to analyze computer software source code without executing the source code as a computer software program to identify violations after a developer commits the code to the code base. (Wright, Column 1, lines 8-13 and 33-41)

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in view of Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) and in further view of Bates et al. (US 2016/0179503).

With respect to Claim 7, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
wherein the code development data comprises a plurality of code complexity metrics indicative of components within the code files.
However, Bates et al. disclose:
wherein the code development data comprises a plurality of code complexity metrics indicative of components within the code files. (determine code complexity based on size of the changed code, a number of cross-component interactions or the frequency the changed code is used, Paragraph 54, lines 13-21)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bates et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include wherein the code development data comprises a plurality of code complexity metrics indicative of components within the code files in order to allow a developer to optimize the code based on code complexity metrics.

Claims 9-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in view of Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) in view of Evans et al. (US 9,449,042) in view of Horowitz et al. (US 2017/0286516) in view of Breternitz et al. (US 2014/0047095) and in further view of Bansal (US 8,302,079).

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
interfacing the one or more code analysis tools with a plurality of execution performance monitoring agents operable to track process execution time, subcomponent execution time, input/output resource utilization, processing resource utilization, memory resource utilization, and storage resource utilization to identify greater resource consuming trends and correlations on a per user basis.
However, Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:
interfacing the one or more code analysis tools with a plurality of execution performance monitoring agents operable to track processing resource utilization and memory resource utilization to identify greater resource consuming trends and correlations on a per user basis. (usage data and/or resource consumption metrics are stored in the data store and associated with a user account of a user or by various attributes of users, Column 4, lines 57-67; resource consumption profiles can indicate processor usage, memory usage, battery usage, network usage and/or other resources that are consumed, Column 6, lines 4-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include interfacing the one or more code analysis tools with a plurality of execution performance monitoring agents operable to track processing resource utilization and memory resource utilization to identify greater resource consuming trends and correlations on a per user basis in order to detect possible defects in the code such as infinite loops or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)
Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. do not explicitly disclose:
track process execution time, subcomponent execution time, input/output resource utilization and storage resource utilization 
However, Horowitz et al. disclose:
track storage resource utilization (detecting database utilization, Paragraph 250, lines 2-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Horowitz et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. to include tracking storage resource utilization in order to alert an (Horowitz et al., Paragraph 257)
Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Evans et al. and Horowitz et al. do not disclose:
track process execution time, subcomponent execution time and input/output resource utilization
However, Breternitz et al. disclose:
track process execution time, and input/output resource utilization (performance characteristics monitored can include workload execution time and I/O utilization, Paragraph 213, lines 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Breternitz et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Evans et al. and Horowitz et al. to include tracking process execution time and input/output resource utilization in order to allow a user to monitor and configure a system according to process execution time and I/O resource utilization to better optimize the system.
Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Evans et al., Horowitz et al. and Breternitz et al. do not disclose:
track subcomponent execution time
Bansal discloses:
track subcomponent execution time (tracking how long each component was executing, Column 13, lines 9-13)
Bansal into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Evans et al., Horowitz et al. and Breternitz et al.  to include tracking subcomponent execution time in order to allow a user to see which of the subcomponents is to blame for the long execution time. (Bansal, Column 13, lines 9-13)

With respect to Claim 10, all the limitations of Claim 9 have been addressed above; and Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Horowitz et al., Breternitz et al. and Bansal do not disclose:
further comprising instructions that when executed by the processing device result in:
monitoring for the trends and correlations on a time of day basis.
However, Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:
monitoring for the trends and correlations on a time of day basis. (monitoring for behavioral usage based on time of day, Columns 6 and 7, lines 48-67 and 1-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Horowitz et al., Breternitz et al. and Bansal to include monitoring for the trends and (Evans et al., Column 6, lines 51-60)

With respect to Claim 11, all the limitations of Claim 9 have been addressed above; and Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Horowitz et al., Breternitz et al. and Bansal do not disclose:
further comprising instructions that when executed by the processing device result in:
adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers.
Evans et al. further disclose:
further comprising instructions that when executed by the processing device result in:
adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers. (indicating a possible defect (adjusting the predicted code execution performance score) based on a threshold for processor usage that may indicate an infinite loop or other misuse of processor resources, Column 6, lines 21-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al., Horowitz et al., Breternitz et al. and Bansal to include adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers in order to help identify infinite loop or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)

Claim 24 is a computer program product claim corresponding to the system claim above (Claim 9) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 9.

Claims 12, 13, 17, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in  view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in view of Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) and in further view of Evans et al. (US 9,449,042).

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising a data warehouse system operable to store a plurality of records indicative of resource allocation of the one or more code execution servers and the one or more code execution metrics.
Evans et al. disclose:
further comprising a data warehouse system operable to store a plurality of records indicative of resource allocation of the one or more code execution servers and the one or more code execution metrics. (see Figure 2; Data Store (data warehouse system) stores a plurality of records such as application usage data, application fingerprints, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include a data warehouse system operable to store a plurality of records indicative of resource allocation of the one or more code execution servers and the one or more code execution metrics in order to detect and correlate defects in applications through resource allocation metrics. (Evans et al., Column 2, lines 6-8)

With respect to Claim 13, all the limitations of Claim 12 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
extracting a plurality of data feeds from the data warehouse system indicative of the code development data, personnel data, and the one or more code execution metrics; 
and delivering the data feeds to the one or more code analysis tools.
Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:

extracting a plurality of data feeds from the data warehouse system indicative of the code development data, personnel data, and the one or more code execution metrics; (receiving (extracting) information such as usage data/resource consumption metrics based on actual use of the application at particular user devices, Column 12, lines 45-63)
and delivering the data feeds to the one or more code analysis tools. (the defect detection service (code analysis tool) receives the information and performs an analysis, Columns 12 and 13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include extracting a plurality of data feeds from the data warehouse system indicative of the code development data, personnel data, and the one or more code execution metrics and delivering the data feeds to the one or more code analysis tools in order to detect and correlate defects in applications. (Evans et al., Column 2, lines 6-8)

With respect to Claim 17, all the limitations of Claim 1 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:

adjusting one or more data values used to determine the predicted code execution performance score based on detecting performance exceeding a resource utilization limit associated with a component included in or used by the one or more selected files.
However, Evans et al. disclose:
further comprising instructions that when executed by the processing device result in:
adjusting one or more data values used to determine the predicted code execution performance score based on detecting performance exceeding a resource utilization limit associated with a component included in or used by the one or more selected files. (generating resource consumption profiles which can indicate maximum consumption, average consumption, median consumption and/or other statistics for a particular application which is then used to detect possible defects (adjust one or more data values used to determine the predicted code execution performance score), Column 6, lines 4-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include adjusting one or more data values used to determine the predicted code execution performance score based on detecting performance exceeding a resource utilization limit associated with a component included in or used by the one or more (Evans et al., Column 6, lines 21-33)

With respect to Claim 23, all the limitations of Claim 21 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising computer program instructions that when executed by the computer cause the computer to implement:
linking a plurality of personnel data sources with the infrastructure usage data;
and analyzing the personnel data sources and the infrastructure usage data to identify one or more shared characteristics in the personnel data sources with one or more similar performance patterns in the infrastructure usage data.
However, Evans et al. disclose:
further comprising computer program instructions that when executed by the computer cause the computer to implement:
linking a plurality of personnel data sources with the infrastructure usage data; (usage data and/or resource consumption metrics are stored in the data store and associated with a user account of a user or by various attributes of users such as demographic categories (linking a plurality of personnel data sources), Column 4, lines 57-67)
and analyzing the personnel data sources and the infrastructure usage data to identify one or more shared characteristics in the personnel data sources with one or more similar performance patterns in the infrastructure usage data. (analyzing the usage data and/or resource consumption metrics (performance patterns) with respect to various attributes of users, such as demographic categories (shared characteristics), Column 4, lines 57-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include linking a plurality of personnel data sources with the infrastructure usage data and analyzing the personnel data sources and the infrastructure usage data to identify one or more shared characteristics in the personnel data sources with one or more similar performance patterns in the infrastructure usage data in order to detect possible defects in the code such as infinite loops or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)

With respect to Claim 25, all the limitations of Claim 21 have been addressed above; and Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. do not disclose:
further comprising computer program instructions that when executed by the computer cause the computer to implement:
monitoring for the trends and correlations on a time of day basis; and
adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers.
However, Evans et al. disclose:

monitoring for the trends and correlations on a time of day basis; (monitoring for behavioral usage based on time of day, Columns 6 and 7, lines 48-67 and 1-14)
and adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers. (adjusting the predicted code execution performance score) based on a threshold for processor usage that may indicate an infinite loop or other misuse of processor resources, Column 6, lines 21-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Evans et al. into the teaching of Rama et al., Leis et al., Taek Lee et al. and Burak Turhan et al. to include monitoring for the trends and correlations on a time of day basis and adjusting the predicted code execution performance score based on one or more previously observed resource consumption patterns and a current level of resource consumption of the one or more code execution servers in order to detect possible defects in the code such as infinite loops or other misuses of processor resources. (Evans et al., Column 6, lines 21-33)

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rama et al. (US 9,038,030) in view of Leis et al. (US 9,229,902) in view of Taek Lee et al. (“Developer Micro Interaction Metrics for Software Defect Prediction”, Nov 2016) in Burak Turhan et al. (“Weighted Static Code Attributes for Software Defect Prediction”, 2008) in view of Evans et al. (US 9,449,042) and in further view of Covell et al. (US 2017/0068608).

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
establishing a plurality of correlations across a plurality of domains captured in the data warehouse system, the correlations comprising linking server performance with one or more of: process execution performance, code complexity, resource location, service-level agreement metrics, storage area network capacity, and license utilization.
However, Covell et al. disclose:
establishing a plurality of correlations across a plurality of domains captured in the data warehouse system, the correlations comprising linking server performance with one or more of: process execution performance, code complexity, resource location, service-level agreement metrics, storage area network capacity, and license utilization. (correlating server performance data with performance data of the application (i.e. response time) (process execution performance), Paragraph 52, lines 1-14)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Covell et al. into the teaching of Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. to include establishing a plurality of correlations across a plurality of domains captured in the data warehouse system, the correlations comprising linking server performance with one or more of: process execution performance, code complexity, resource location, service-level agreement metrics, storage area network capacity, and license utilization in order to determine whether a system is under stress or there are issues related to the computer environment. (Covell et al., Paragraph 52, lines 12-14)

With respect to Claim 15, all the limitations of Claim 14 have been addressed above; and Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. do not disclose:
further comprising instructions that when executed by the processing device result in:
outputting one or more visual depictions of the correlations to an interactive dashboard interface.
However, HowHCovell et al. disclose:
further comprising instructions that when executed by the processing device result in:
outputting one or more visual depictions of the correlations to an interactive dashboard interface. (presenting test results to a user which can include the ability to stop or pause (interactive), Paragraph 52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Covell et al. Rama et al., Leis et al., Taek Lee et al., Burak Turhan et al. and Evans et al. to include outputting one or more visual depictions of the correlations to an interactive dashboard interface in order to visual display to a user the correlation/defect analysis. (Covell et al., Paragraph 52)

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “wherein the predicted code execution performance score is weighted based at least in part on a defect history of a user, a level of seniority of the user, an assigned work location of the user, and a level of code complexity of the one or more selected files" as recited in the independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

(2) Response to Argument
In the Remarks, Appellant argues:
	In rejecting claim 1, the Final Office Action asserts that Taek Lee discloses, “determining a predicted code execution performance score of one or more selected files of the code files based on one or more developer attributes captured in the code 

Examiner’s Response:
	The Examiner respectfully disagrees. It is the Examiner’s position that Taek Lee discloses “one or more developer attributes captured in the code development data on the per user basis”. Specifically, Table 1 of Taek Lee discloses various micro interaction metrics that are captured on a per user basis such as NumMultiTaks which is the number of multiple tasks assigned to the same developer (per user basis) during a working period of time for a given task or HourPerEditing/HourPerBrowsing which is the average time spent per an editing or browsing interaction event for a file. In order to take the average time spent, the individual time spent would need to be recorded and calculated (per user basis) or TimeSinceLastTask which measures how recently developers have accessed the file (per user basis). While some individual metrics may 
	Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §103 with respect to Claim 1 is proper and thus, maintained.

In the Remarks, Appellant argues:
	Furthermore, the MIMs in Table 1 of Taek Lee represent interaction metrics gathered as users interact with files. This data is not “from review data of the code development data”, as recited in claim 1. Section 6.1 of Taek Lee indicates that quality assurance data was used separately from the MIMs to replace post-delivered field data for projects at the pre-market release stage. Table 14 of Taek Lee uses interview questions and answers to attempt to interpret MIMs after they are gathered to broadly compare two groups, Group A and Group B. This information does not directly result in “determining a predicted code execution performance score of one or more selected files of the code files based on weighting one or more developer attributes captured in the code development data on the per user basis” nor does it reasonably teach or suggest that “the one or more developer attributes are based at least in part on personnel data comprising a level of developer experience and a history of observed development activities of an associated developer from review data of the code development data”, as recited in claim 1.

Examiner’s Response:

	Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §103 with respect to Claim 1 is proper and thus, maintained.

In the Remarks, Appellant argues:
	Moreover, tracking interactions of editing and browsing files in Taek Lee does not reasonably equate to a level of developer experience. Even if the interaction metrics of Taek Lee are read as one or more developer attributes based at least in part on personnel data, the MIMs of Taek Lee would not reasonably be used for predictively allocating one or more resources of the one or more code execution servers associated with execution of the one or more selected files based on the predicted code execution performance score; rather, Taek Lee seeks to warn developers of behavioral anomalies during development of code. (Taek Lee; Introduction).

Examiner’s Response:
	The Examiner respectfully disagrees. It is the Examiner’s position that Taek Lee discloses “a level of developer experience”. Specifically, Taek Lee discloses various metrics that calculate information such as the time spent editing/browsing a file and RatioCodeUnderstandingEffort which is the time spent browsing files divided by the total task session time. These various metrics can indicate “a level of developer experience” as a developer who interacts/browses with a particular file or task would have more “experience” than a person who has had less interaction/browsing. The claims do not provide detail on what “a level of developer experience” entails or is used in the overall prediction of the code execution performance score.
	Also, as can be seen in the rejection to Claim 1, Taek Lee was not used to disclose “predictively allocating one or more resources of the one or more code execution servers associated with execution of the one or more selected files based on the predicted code execution performance score” but to disclose a method of determining a predicted code execution performance score. 
	 Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §103 with respect to Claim 1 is proper and thus, maintained.

In the Remarks, Appellant argues:
	The Final Office Action, at page 7, acknowledges that Rama, Leis, and Taek Lee fail to disclose, “determining a predicted code execution performance score of one or more selected files of the code files based on weighting one or more developer 
Applicant is not claiming the general concept of applying weighting to any type of attributes; rather, a specific combination of limitations has been claimed which is not reasonably taught or suggested by Rama in view of Leis, Taek Lee, and Burak Turhan. It is respectfully submitted that recognizing the general concept of applying weighting is insufficient to reasonably assert that any use of weighting would be obvious. The 

Examiner’s Response:
Appellant argues that “The Final Office Action, at page 7 acknowledges that Rama, Leis, and Taek Lee fail to disclose, “determining a predicted code execution performance score of one or more selected files of the code files based on weighting one or more developer attributes captured in the code development data on the per user basis” (emphasis added).”” The Examiner respectfully disagrees. As can be seen on Page 7 of the Final Office Action dated October 19, 2020, the Examiner has stated that “weighing one or more attributes” is not disclosed by Rama, Leis and Taek Lee. The combination of Rama, Leis and Taek Lee disclose everything but that the attributes, specifically the developer attributes as taught by the combination, are weighed. Burak Turhan was used to disclose that these attributes can be weighed when predicting software defects. One skilled in the art would be motivated to weigh the developer attributes as taught in the combination of Rama, Leis and Taek Lee in order to develop a methodology of predicting defects by weighing each attribute based on their relevance to defect prediction because not every attribute has the same/equal effect on defect prediction and thus should be treated accordingly. (Burak Turhan, 1. Introduction, Paragraphs 8-9) The claims do not provide any detail on the type or method of weighing each of the developer attributes but that they are associated with some weight.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LU/Examiner, Art Unit 2191                                                                                                                                                                                                        
Conferees:
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191       

                                                                                                                                                                                                 /EMERSON C PUENTE/ Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.